Exhibit 10.23(c)
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT (the “Third Amendment”) is entered into by and between
Penelope F. Roll (“you”), and Allied Capital Corporation, a Maryland corporation
(the “Company”), on May 5, 2009. This Third Amendment shall be effective for all
purposes as of May 5, 2009 (the “Effective Date”).
     WHEREAS, you and the Company entered into an employment agreement effective
as of January 1, 2004 (“Employment Agreement”);
     WHEREAS, the Employment Agreement was amended effective March 29, 2007 (the
“First Amendment”) to comply with Section 409A of the Internal Revenue Code of
1986 and address other tax related issues, and together the Employment Agreement
and the First Amendment became known as the “2007 Employment Agreement;”
     WHEREAS, the 2007 Employment Agreement was amended effective December 15,
2008 (the “Second Amendment”) to substitute new language for Section 7(c) and
Section 8 of the 2007 Employment Agreement, and together the 2007 Employment
Agreement and the Second Amendment became known as the 2008 Employment
Agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you and the Company, intending
legally and equitably to be bound, hereby amend the 2008 Employment Agreement as
follows:
     1. You and the Company hereby modify and amend “Good Reason,” as set forth
in Section 5(b) of the 2008 Employment Agreement, to include the following:
     (a) The text of Section 5(b)(iv) is deleted in its entirety and replaced by
“[NOT APPLICABLE].”
     (b) The text of Section 5(b)(ix) is deleted in its entirety and replaced by
“Either the Chairman of the Board position or the Chief Executive Officer
position is held by someone other than William L. Walton or John M. Scheurer.”
     (c) All other terms pertaining to “Good Reason” remain unchanged, and in
full force and effect.
     2. You and the Company hereby modify and amend notice provisions set forth
in Section 13 of the 2008 Employment Agreement to delete providing a copy to
Stefan F. Tucker of all notices addressed to Penelope F. Roll, and replace
Stefan F. Tucker and his address with the following:
Elaine Charlson Bredehoft, Esq.
Charlson Bredehoft & Cohen, P.C.
11260 Roger Bacon Drive
Suite 201
Reston, VA 20190

 



--------------------------------------------------------------------------------



 



     3. Knowing and Voluntary. Each party has read and fully understands this
Third Amendment and has consulted with counsel of its own choosing before
entering into this Third Amendment. Each party has had a reasonable time to
consider this Third Amendment and is entering into it knowingly and voluntarily
without any duress or coercion.
     4. Complete Agreement. This Third Amendment constitutes the entire
agreement between you and the Company regarding “Good Reason” and supersedes all
prior agreements and understandings between you and the Company regarding “Good
Reason.” In making this Third Amendment, the parties warrant that they did not
rely on any representations or statements other than those contained in this
Third Amendment. This Third Amendment may not be amended except by an instrument
in writing signed by you and the Chair of the Company’s Compensation Committee
on behalf of the Company.
     5. Conflict of Terms. In the event of a conflict or inconsistency between
the 2008 Employment Agreement and this Third Amendment, this Third Amendment
shall control and govern the rights and obligations of the parties.
     6. Construction. In the event that an ambiguity or question of intent or
interpretation arises, this Third Amendment shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of the authorship of any of the
provisions of this Third Amendment.
     7. Execution. This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Third Amendment may
be executed by facsimile signatures.
     IN WITNESS WHEREOF, each of the parties has executed this Third Amendment,
in the case of the Company by its authorized officer, as of the day and year set
forth under their signatures below.

                 

      ALLIED CAPITAL CORPORATION    
 
               
/s/ Penelope F. Roll
      BY:   /s/ Anthony T. Garcia    
 
               
Penelope F. Roll
          Anthony T. Garcia    
 
          Compensation Committee Chair    
 
               
Date: May 5, 2009
          Date: May 5, 2009    

2